Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 280 Filed: 09/12/19 Page: 1 of 2 PAGEID #: 23742




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO


     OHIO A. PHILIP RANDOLPH INSTITUTE,                   Case No. 1:18-cv-357
     et al.
                                                          Judge Timothy S. Black
     Plaintiffs,                                          Judge Karen Nelson Moore
                                                          Judge Michael H. Watson
     v.                                                   Magistrate Judge Karen L. Litkovitz

     LARRY HOUSEHOLDER, Speaker of the
     Ohio House of Representatives, et al.

     Defendants.


                          NOTICE OF WITHDRAWAL OF CO-COUNSEL
                         PURSUANT TO S.D. OHIO LOCAL RULE 83.4(d).

            TO THE CLERK OF THE COURT, AND ALL PARTIES AND THEIR

    ATTORNEYS OF RECORD:

            PLEASE TAKE NOTICE that effective September 19, 2019, the following attorney has

    withdrawn as counsel for Plaintiffs in the above-entitled action:

            Peter Rechter (Bar No. 187496)
            Covington & Burling, LLP
            850 Tenth Street, NW
            Washington, DC 20001
            Tel: (202) 662-6000


    Plaintiffs will continue to be represented by the American Civil Liberties Union Foundation, the

    American Civil Liberties Union of Ohio Foundation, and Covington & Burling, LLP. Therefore,

    please remove Peter Rechter from your service list for this action.
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 280 Filed: 09/12/19 Page: 2 of 2 PAGEID #: 23743




    September 19, 2019                           Respectfully submitted,

                                                 /s/ Peter Rechter, withdrawing attorney

                                                  /s/ Freda J. Levenson, trial attorney

     T. Alora Thomas-Lundborg                     Freda J. Levenson (0045916)
     Theresa J. Lee                               Elizabeth Bonham (0093733)
     Dale E. Ho                                   American Civil Liberties Union of Ohio Fdtn.
     American Civil Liberties Union Foundation    4506 Chester Avenue
     125 Broad Street, 18th Floor                 Cleveland, OH 44103
     New York, NY 10004                           Tel.: (216) 472-2220
     Tel.: (212) 549-2500                         Facsimile: (216) 472-2210
     athomas@aclu.org                             flevenson@acluohio.org
     tlee@aclu.org                                ebonham@acluohio.org
     dho@aclu.org
                                                  David Carey (0088787)
     Robert Fram                                  American Civil Liberties Union of Ohio Fdtn.
     Nitin Subhedar                               1108 City Park Avenue
     Jeremy Goldstein                             Columbus, OH 43206
     Covington & Burling LLP                      Tel.: (614) 586-1972
     415 Mission Street, Suite 5400               dcarey@acluohio.org
     San Francisco, CA 94105
     Tel.: (415) 591-6000                         Perrin Cooke
     rfram@cov.com                                Peter J. Rechter
     nsubhedar@cov.com                            Robert S. Day
     jgoldstein@cov.com                           Isaac Wood
                                                  Covington & Burling LLP
                                                  850 Tenth Street, NW
                                                  Washington, DC 20001
                                                  Tel.: (202) 662-6000
                                                  pcooke@cov.com
                                                  prechter@cov.com
                                                  rday@cov.com
                                                  iwood@cov.com
